DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,926,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as claimed in the instant application is substantially the same as the invention as claimed in said patent. For example, claim 1 of the instant application appears to be substantially encompassed within claim 1 of said patent. For the sake of compact prosecution, the Examiner concludes that a comparison of the instant claims and the patent claims set forth substantially the same invention with sufficient overlapping subject matter warranting a terminal disclaimer to obviate this double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent No. 9,675,874).
	Claims 1 & 10: Park discloses substantially the same invention including user terminals and a server that operate a gaming system that includes means utilize a “simulation module” to simulate a game session based on inputs at a user terminal when a user is operating a game program for the purpose of determining a simulated end state of the gaming session based on said inputs at the user terminal during the simulation, and comparing the simulated end state to a local end state at the user terminal given the same inputs, to determine whether or not fair play occurred. That is, given the same inputs to the game program at a user terminal and at the simulation module, the same end state should be realized, where if the same end state is not realized, an indication of cheating is raised (figure 4 and column 10, line 35 – column 11, line 37). Accordingly, Park discloses: providing a game server to re-simulate game sessions occurring at one or more user terminals utilizing a same set of inputs to at least determine if cheating has occurred based on a detection of an abnormal ending state of a game session at a user terminal. 
Park discloses the simulation module has the same input and output functions as those of the game module (e.g. the simulation module is substantially the same as the game module to simulate gaming sessions with same outputs given the same inputs); receiving play results comprising first output information of the game module with respect to input information (column 10, line 35 – column 11, line 37); second output information is determined by the simulation module with respect to the input information from the user terminal (id.); determining whether a game play at the game module is played fairly (e.g. if cheating has occurred) based on first output information of the game module (e.g. a localized end state produced by the user terminal based on input information) and the 
Park does not explicitly disclose the gaming system and server having a specific architecture where a game program having the game module and the game simulation module is provided to a user terminal (e.g. a terminal operated by a player), rather these aspects are generally indicated as game application 109 as illustrated, which are separate applications residing on user terminals and a server respectively (figures 1-4) or that the play results including the first output information and the second output information is generated by the user terminal while not communicating with the server
While it appears Park’s solution, to detecting fairness by sending input information to the server to perform any re-simulation of game sessions versus the user terminals performing these functions via a simulation module provided to the user terminal, is more advantageous, i.e. avoids a user at the user terminal altering both the game module and the simulation module in order to cheat if both are provided to the user terminal, Park’s architecture does not preclude a prima facie case of obviousness that those skilled in the art would have possessed the common knowledge and routine skill in the art to rearrange the Park invention to provide a desired configuration that provides substantially the same functionality of Park game system, such as by providing both a game module and simulation module to the user terminal (e.g. during a download phase or the like), and enabling the user terminal to execute both the game module and the simulation module that utilizes the same input information to determine respective output information to generate the play results while not communicating with the server (e.g. Park discloses user terminals communicating with one another during game play and at conclusion of game play communicating with a server to game data to the server; see column 11, lines 5-16), and then transmitting any play input and output information to the server, whereby the server receives such data generated by the user terminal while the user 
For instance, a person of ordinary skill in the art would have been motivated for such purposes as limiting the cost to an operator, such that resources at the server side need not be as plentiful when the re-simulation occurs instead at the user terminal while not being in communication with a server. Accordingly, given the teachings of Park, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park invention as an obvious variant thereof maintaining substantially the same functionality in a re-arranged manner such as to reduce costs for game operators by reducing loads and resources necessary on the server-side by reconfiguring the Park architecture to provide separate simulation modules in addition to the game modules at the user terminals for processing user input and determining respective end states or play results while not being actively in communication with any server in order to utilizes the resources of the game server solely to determine whether game play at the game module is played fairly.
	Regarding claim 10, Park similarly makes obvious an apparatus for providing the game service detailed above, including memory having computer-readable instructions stored therein, and at least one processor configured to execute the instructions to perform the functions made obvious by the teachings of Park, as detailed above (figures 1-4). 
Claims 2-4 & 11-13: Park disclose updating a user account information based the play results, according to a result of the determining and outputting information based on the result of the determining to the single user terminal (column 10, lines 57-61 and column 11, lines 27-37, wherein Park discloses storing play results, interpreted as updating a user account, and outputting an indicator 410 based on the result).  In at least one interpretation, the cheating indicator 410 is an abuse warning of unfair play that is outputted to a user terminal, and the event of such occurring is 
	Claims 5 & 14: Park discloses, as detailed above, that the game module or application at the user terminal is configured to produce first output information (e.g. a localized end state) in response to first input information and similarly the simulation module at the server is configured to output second output information (e.g. re-simulation end state) in response to second input information, such that the first output and second output information are the same in response to the first input information and the second input information being the same (e.g. ideally when no cheating or unfair play is occurs, the re-simulation end state should be the same as the localized end state given the same inputs processed at the user terminal via the game module and processed during re-simulation at the server using the simulation module).  
	Claims 6 & 15: Park discloses the user terminal includes certain elements that the server does not, such as a game controller 312, a game display 310, and the like (figure 4). Accordingly, Park discloses the game module of the user terminal includes at least graphic elements to be displayed on the game display and the simulation module of the server does not comprise display for graphic elements. Similarly, while Park does not explicitly discuss audio such as via an audio element, it would have been a notoriously obvious matter to include audio aspects with respect to the graphic 
Claims 7 & 16: Park discloses the invention substantially as claimed except for explicitly disclosing that game module is executed on a virtual machine of the single user terminal and the simulation module is executed on a central processing unit of the single user terminal. Regardless of the deficiency, as discussed above, the explicit architecture of the gaming system is a matter of obviousness that those skilled in the art would have had the common knowledge and routine skill to implement in a desired configuration, such that virtual machines executing modules within the same computing device upon which a central processor executes modules was notoriously commonplace and well established before the Applicant’s earliest effective filing date, such that those skilled in the art would have been motivated to utilize separate environments (e.g. virtual and non-virtual) when both the game module and simulation module of the game application are provided to the user terminal in the obvious variant as detailed above, in order to separate the environments in which the input information is processed. For instance, the game designer would have been inclined to provide the virtual environment to encrypt or lock one processing of input information to prevent any alteration by a user. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized virtual and non-virtual environments with respect to the gaming and simulation module to produce a desired configuration.
Claims 8 & 17: Park does not explicitly disclose that game module and the simulation module are generated using different programming languages, however, Park clearly indicates that their disclosure “is not described with reference to any particular programming language” and “it prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly generated the game module and the simulation module using different programming languages.
Claims 9 & 18: In the obvious variant of Park as discussed above with respect to claims 1 & 10, Park reasonably similarly makes obvious that the simulation module is generated via “machine learning” before being provided such that the simulation module has the same input and output functions as the game module by using an input information set and an output information set of the game module, such that it is interpreted that the simulation module must be generated before it can be provided (i.e. if the server is sending the game program, at some point prior to sending, the simulation module must be generated), and the generation is interpreted as based upon the game module to function as providing the same output given the same input (i.e. clearly the simulation module functions similarly to the game module, thus based on generation of the game module, the simulation module is generated to function accordingly), and where “machine learning” has no specificity, and is interpreted as utilizing instructions (e.g. program code) to generate the simulation module to function as desired. Accordingly, Park as discussed above with respect to claims 1 & 10, based on a broadest reasonable interpretation without specificity, discloses the limitations as set forth in claims 9 & 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715